NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2017 VT 112

                                           No. 2017-071

In re Confluence Behavioral Health, LLC                         Supreme Court
Conditional Use to Operate a Therapeutic
Community Residence Program                                     On Appeal from
(Jason Albert, et al., Appellants)                              Superior Court,
                                                                Environmental Division

                                                                September Term, 2017


Thomas S. Durkin, J.

Ronald A. Shems and Abaigeal C. O’Brien, Law Clerk (On the Brief) of Diamond & Robinson,
 P.C., Montpelier, for Appellants.

Nathan H. Stearns of Hershenson Carter Scott & McGee, P.C., Norwich, for Appellee.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


       ¶ 1.    EATON, J. The Environmental Division approved the issuance of a conditional-

use permit for Confluence Behavioral Health, LLC’s proposed community therapeutic residence

in Thetford. A group of neighbors appeal the decision. Neighbors contend that the Environmental

Division improperly concluded that Confluence’s therapeutic community residence (the Project)

was a health care facility, and thus was an allowed conditional use under the Thetford zoning

ordinance. Neighbors also assert that the Project’s residential use requires separate permitting and

that it impermissibly establishes a nonconforming use. We affirm.

       ¶ 2.    On January 19, 2016, Confluence Behavioral Health, LLC received conditional-use

and site-plan approval from the Thetford Development Review Board (DRB) to operate a
therapeutic community residence on Gove Hill Road in Thetford, Vermont. The property is

approximately 125 acres, largely consisting of open, wooded areas, and is located in Thetford’s

Rural Residential zoning district. Under Article II, Section 2.01 of the Thetford Zoning Bylaws,

the Rural Residential district is intended to “maintain an area of low average density that is

compatible with clusters of high-density, remaining primarily a district of open space, farms,

residences, and woodlands, with scattered commercial uses that are either home-based or

dependent on natural resources.”      Under the Bylaws, health care facilities are allowed as

conditional uses in Thetford’s Rural Residential areas. However, the term “health care facility” is

not defined in the zoning ordinance, setting the stage for the issue at hand.

         ¶ 3.   The Gove Hill Road property includes several existing structures, all of which were

used by the property’s former owners, the American Baptist Churches of Vermont and New

Hampshire. The Church used the property year-round (between 250 and 275 days per year) to

host therapeutic retreats, conferences, and events for various church-related and secular groups,

recovery programs and mental-health retreats, older teen camping trips, horseback riding camps,

and summer camps for inner city youth. Retreats hosted up to sixty participants plus operational

staff.

         ¶ 4.   Confluence plans to house its new Project on the Gove Hill Road property. The

Project, licensed by the Vermont Department of Disabilities, Aging and Independent Living

(DAIL), is a short-term wilderness therapy program designed to treat young adult males (ages

eighteen to twenty-eight years old). The program combines clinical therapeutic services with

adventure-based wilderness therapy and agrarian living to help clients address mental-health

diagnoses, as well as emotional, behavioral, and relational challenges.         The treatment is

interdisciplinary and supported by a team of professional providers. A Vermont licensed mental-

health therapist oversees the therapeutic program and acts as the bridge between the experiential



                                                 2
components and deeper clinical work. Individual, group, family, and experiential therapy sessions

are interspersed throughout each week.

       ¶ 5.    The Project involves an inpatient treatment component that takes place on-site. All

therapy sessions with licensed practitioners will occur on the property; patients will live in together

in groups and participate in the responsibilities of communal, agrarian living; and, while treatment

will occur both on and off the property site, patients will reside on the property under Confluence’s

care for an average of nine to twelve weeks. The minimum stay in the program will be eight

weeks. Confluence anticipates hosting up to forty-eight patients and thirty-seven staff to stay on

the property at any one time to participate in the program. Based on the Project description and

facts surrounding property use outlined above, the Development Review Board (DRB) issued the

conditional-use and site-plan approval in dispute here.

       ¶ 6.    In its Conditional Use Review Findings and Decision, the DRB approved

Confluence’s Project as a “health care facility” pursuant to Table 2.1 of the Zoning Bylaws. The

DRB explained: “Under 6.06 of the Zoning Bylaws, all Conditional Use applications . . . are

subject to Site Plan review procedures, criteria, and standards and are automatically incorporated

here, in a single conditional use review.” In its review, the DRB evaluated the Project for

compliance with multiple sections of the Thetford Zoning Bylaws—vehicular circulation and

parking; landscaping, building design, and lighting; noise, odors, smoke, dust, noxious gases, and

air pollution; fire and public safety; waste and underground utilities; and compliance with

Thetford’s Rural Residential district standards and the “character of the area.” The DRB found

that that the “intensity of the proposed use is consistent with, and possibly less intensive than, the

intensity of the previous use of the property as a center for therapeutic retreats,” and that the

“[P]roject complies with all Town ordinances, bylaws and regulations currently in effect.”

Regarding the Rural Residential district restrictions, the DRB determined: “The [P]roject is in

compliance with standards addressing the impact of the use on the community at large, adjacent

                                                  3
properties, and the neighborhood and zoning district . . . the proposed [P]roject will maintain the

existing low-density development of the property consistent with the historic use of the property

and the character of the area . . . the proposed use will not have an undue adverse effect on the

character of the area.” Subject to several conditions—such as prohibiting Confluence from

accepting applicants with violent or sexual criminal histories, restricting the use of electronic

amplification and outdoor fires, and limiting project modifications and expansions—the DRB

approved the Project.

       ¶ 7.    A group of Project neighbors appealed the DRB’s decision to the Environmental

Division. Neighbors and Confluence filed cross motions for summary judgment, primarily

disputing whether the Project was properly permitted as a “health care facility” for the purposes

of the Bylaws, or whether the Project is a residential facility that should not be allowed in

Thetford’s Rural Residential district. Neighbors also claimed that the Project impermissibly

reestablished the Church’s abandoned nonconforming use of the property for events and retreats.

In July 2016, the parties stipulated that the Church’s nonconforming use had been abandoned and

that Confluence could not receive a permit on the basis that it may continue a nonconforming use.

       ¶ 8.    On January 23, 2017, the Environmental Division issued its decision that the

Project was a “health care facility.” In doing so, the Environmental Division relied on its

interpretation of the Zoning Bylaws, permitting of the project by DAIL, and extrinsic sources

defining and applying “health care facility” in various contexts. The Environmental Division also

determined that any ambiguity should be resolved in favor of allowing the Project. Neighbors

appealed.

       ¶ 9.    On appeal, neighbors contend that the proposed use is not a “health care facility”

and that it is more akin to a community residence or group living facility—residential uses not

allowed in Thetford’s Rural Residential district. Additionally, neighbors argue: (1) even if the



                                                4
Project is a “health care facility,” its additional use as a residential facility is precluded under the

Bylaws; and (2) the Project is a reestablished, nonconforming use and must be prohibited.

       ¶ 10.   The parties disagree about the level of deference this Court should give to the

Environmental Division’s interpretation of the Town’s zoning ordinance. Neighbors contend that

the interpretation of a zoning ordinance presents a legal issue that we review de novo without

deference to the Environmental Division. In contrast, Confluence asserts that the deference we

have historically given to the Environmental Division with respect to findings of fact extends to

its interpretation of zoning ordinances.

       ¶ 11.   The uncertainty as to our standard of review arises from our own arguably

inconsistent statements on the subject. On many occasions, including recently, we have stated that

we will “uphold the decision on the construction of a zoning ordinance unless it is ‘clearly

erroneous, arbitrary or capricious.’ ” In re Willowell Found. Conditional Use Certificate of

Occupancy, 2016 VT 12, ¶ 13, 201 Vt. 242, 140 A.3d 179; see also, e.g., In re Wagner & Guay

Permit, 2016 VT 96, ¶ 12, ___ Vt. ___, 153 A.3d (“[W]e must accord deference to the

environmental court’s construction of a permit condition, particularly when the court’s expertise

will assure consistent interpretation of the law.” (quotation omitted)); In re Group Five Inves. CU

Permit, 2014 VT 14, ¶ 4, 195 Vt. 625, 93 A.3d 111 (“We uphold the environmental court's

interpretation of a zoning regulation so long as it is rationally derived from a correct interpretation

of the law and not clearly erroneous, arbitrary or capricious.”); In re Champlain Coll. Maple St.

Dormitory, 2009 VT 55, ¶ 13, 186 Vt. 313, 980 A.2d 273 (“On review, we will uphold the

Environmental Court's construction of an ordinance unless it is clearly erroneous, arbitrary or

capricious.” (quotation omitted)).

       ¶ 12.   Recently, however, we have stated that we review the Environmental Division’s

interpretation of a regional plan, which we expressly analogized to its interpretation of a zoning

ordinance, “without deference to the trial court” because “it presents a legal issue.” In re B & M

                                                   5
Realty, LLC, 2016 VT 114, ¶ 31, ___ Vt. ___, 158 A.3d 754. In a lengthy footnote, we explained

that because the Environmental Division is part of the judicial branch, “there is no separation-of-

powers imperative for deferential review.” Id. ¶ 31, n.2. (quotation omitted). For that reason, we

indicated that:

                  [W]here the outcome of the matter turns not on findings of fact, but
                  on interpretation of a statutory term, and where we are not reviewing
                  a decision by an agency charged with promulgating and interpreting
                  its own rules, we employ the familiar de novo standard of review for
                  matters of law.

Id. (quotation omitted). We did not, however, expressly disavow or overrule our repeated prior

statements, noted above, that we review the Environmental Division’s interpretation of a permit

condition or zoning ordinance deferentially. We do so now, overruling prior cases which afforded

deference to the Environmental Division’s interpretation of a permit condition or a local zoning

ordinance. Henceforth, we will review the Environmental Division’s interpretation of permit

conditions and local zoning ordinances without deference.1

       ¶ 13.      The caselaw and rationale we relied upon in establishing this exception to the

general rule that we review legal questions without deference do not actually support the maxim

that we should uphold the Environmental Division’s interpretation of a zoning ordinance or permit

condition unless it is “clearly erroneous, arbitrary, or capricious.” This oft-repeated statement can

be traced back to Application of McDonald’s Corp., 151 Vt. 346, 349, 560 A.2d 362, 364

(1989). Two points are significant regarding our use of the statement in that case. First, we were

construing a decision of the superior court a year before the specialized environmental court was




       1
           Decisions recognizing the deference afforded to municipalities in interpreting their own
ordinances and to agencies in interpreting their own rules, including those made by the prior
Environmental Board, are not affected by the rule announced herein. Similarly, we continue to
afford deference to the Environmental Division, as we do with other Superior Court divisions, on
factual findings.

                                                   6
created. Therefore, the standard of review we invoked was not based upon any particular expertise

of the trial court with respect to zoning law.

       ¶ 14.   Second, in support of the stated standard of review, we cited Brassard Bros. v. Barre

Town Zoning Bd. of Adjustment, 128 Vt. 416, 264 A.2d 814 (1970), and DeWitt v. Town of

Brattleboro Zoning Bd. of Adjustment, 128 Vt. 313, 262 A.2d 472 (1970), using a “cf.” signal.2 In

Brassard Bros., we reversed the superior court’s order vacating a decision of a local board of

adjustment, stating that “courts should not interfere with the administrative action of the zoning

board unless the denial of the variance is shown to be clearly unreasonable, arbitrary or

capricious.” 128 Vt. at 421, 264 A.2d at 817. Similarly, in Dewitt, we stated that “[c]ourts will

not interfere with zoning or administrative action concerning special uses, variances, exceptions

or nonconforming uses unless clearly unreasonable, irrational, arbitrary or discriminatory.” 128
Vt. at 319, 262 A.2d at 476. Thus, the foundation for the “clearly erroneous, arbitrary or

capricious” standard for reviewing the Environmental Division’s construction of a zoning

ordinance appears to be nothing more than the unremarkable proposition that we “defer to a

municipality’s interpretation of its own zoning ordinance and will uphold it if it is reasonable and

has been applied consistently.” In re Carrigan Conditional Use & Certificate of Compliance, 2014
VT 125, ¶ 10, 198 Vt. 438, 117 A.3d 788.

       ¶ 15.   Our deference to consistently applied municipal decisions stems in large part from

separation-of-powers concerns. As we explained in In re Albert, “[w]e defer to agency

interpretations of statutes that the Legislature has entrusted them to administer as much out of a

concern for the proper separation of powers as in consideration of agency expertise.” 2008 VT
30, ¶ 6, 183 Vt. 637, 954 A.2d 1281 (mem.); see also Town of Victory v. State, 2004 VT 110,


       2
          “Cf.” preceding a citation signals that “the cited authority supports a proposition different
from the main proposition but sufficiently analogous to lend support. Literally, ‘cf.’ means
‘compare.’ ” The Bluebook: A Uniform System of Citation 59 (Colum. L. Rev. Ass’n et al. eds.,
20th ed. 2015).
                                                   7
¶ 16, 177 Vt. 383, 865 A.2d 373 (“To preserve the appropriate separation of judicial and executive

powers, we presume that judicial review of administrative decisions is deferential unless there is a

clear [legislative] statement of contrary intent.”). But because the Environmental Division “is a

part of the judicial branch, there is no separation of powers imperative for judicial review” of its

decisions. Albert, 2008 VT 30, ¶ 6; see also In re SP Land Co., LLC, 2011 VT 104, ¶ 13 n.2, 190
Vt. 418, 35 A.3d 1007 (stating separation-of-powers concerns did not require giving deference to

environmental court’s interpretation of Act 250 Rule 34(D) where we were not “dealing with an

agency’s interpretations of its own rules” but rather were “reviewing a decision from a part of the

judicial branch”).

       ¶ 16.   To the extent that we have suggested other reasons for deferring to the

Environmental Division’s construction of zoning ordinances or permit conditions, those

considerations likewise do not warrant a special rule of deference to the trial court with respect to

interpretation of zoning ordinances and permit conditions. For example, in Agency of Natural

Resources v. Weston, we held that the environmental court’s construction of an Act 250 permit

condition is due deference, “particularly when the court’s expertise will assure consistent

interpretations of law.” 2003 VT 58, ¶ 16, 175 Vt. 573, 830 A.2d 92 (mem.). Weston, in turn,

relied on language from an earlier case in which this Court afforded deference to the environmental

court’s interpretation of an Act 250 permit provision. See id. (citing Sec’y, Vt. Agency of Nat.

Res. v. Handy Family Enters., 163 Vt. 476, 482, 660 A.2d 309, 313 (1995)). In Handy, we stated

that we must accord “some deference” to the environmental court’s determination as to whether a

permit condition is vague because “[s]uch conclusions necessarily involve mixed questions of fact

and law” and because “[t]he division was created to place all environmental enforcement actions,

and the appeal of certain environmental orders, before one judge” to assure “more even-handed

enforcement of environmental laws.” Handy, 163 Vt. at 482, 660 A.2d at 313 (quotation

omitted). We have recently emphasized, however, in the context of zoning matters, that “[w]e

                                                 8
review mixed questions of law and fact de novo.” In re Lathrop Ltd. P’ship, 2015 VT 49, ¶ 44,

199 Vt. 19, 121 A.3d 630; see also Luck Bros., Inc. v. Agency of Transp., 2014 VT 59, ¶ 26, 196
Vt. 584, 99 A.3d 997 (stating that our review of mixed questions of law and fact is nondeferential

and on the record). Moreover, we no longer have a separate environmental court with a single

environmental judge, but rather an Environmental Division with multiple judges within a unified

system.

         ¶ 17.    In sum, we review zoning ordinances and municipal permit conditions according

to the principles of statutory construction. Wagner & Guay, 2016 VT 96, ¶ 11. We approach the

interpretation of such ordinances and permits as a legal question that we resolve without deference

to the trial court. See In re Treetop Dev. Co. Act 250 Dev., 2016 VT 20, ¶ 9, ___ Vt. ___, 143
A.3d 1086 (stating that this Court proceeds “with a nondeferential, on-the-record review” of issues

of law and statutory interpretation); see also In re Jenness & Berrie, 2008 VT 117, ¶ 26, 185 Vt.
16, 968 A.2d 316 (“To the extent that the setback issues raises questions of law, our review is de

novo.”). To the extent that we have suggested otherwise in prior decisions, we overrule those

statements. Thus, we review the Environmental Division’s determinations regarding Confluence’s

Project de novo.

         ¶ 18.    There is no factual dispute in this case; both parties agree on the scope of the

Confluence Project. The question is whether Confluence’s community therapeutic residence

qualifies as a “health care facility” under the Thetford Zoning Bylaws. We conclude that it does.

         ¶ 19.    Zoning bylaws are enacted to implement a town plan. 24 V.S.A. § 4411(a) (“A

municipality may regulate land development in conformance with its adopted municipal

plan . . . .”).   “Although the plan may recommend many desirable approaches to municipal

development, only those provisions incorporated in the bylaws are legally enforceable.”

Kalakowski v. John A. Russel Corp., 137 Vt. 219, 225-26, 401 A.2d 906, 910 (1979). To

determine whether a project complies with the bylaws, familiar rules of construction can be used.

                                                  9
In re Howard Cent. Renovation Permit, 2014 VT 60, ¶ 9, 196 Vt. 542, 99 A.3d 1013. Thus,

interpreting municipal zoning ordinances requires examining the language and intent of the

Bylaws and the drafters.3

        ¶ 20.   Our goal in interpreting a zoning ordinance is to give effect to the legislative intent.

In re Howard Cent. Renovation Permit, 2014 VT 60, ¶ 9 (“[The] paramount goal in construing a

zoning ordinance, like any statute, is to give effect to the legislative intent.”(quotation omitted)).

To this end, the Court “construe[s] an ordinance’s words according to their plain and ordinary

meaning, giving effect to the whole and every part of the ordinance.” In re Laberge Moto-Cross

Track, 2011 VT 1, ¶ 8, 189 Vt. 578, 15 A.3d 590 (mem.) (quotation omitted). We are “bound by

the plain meaning of the words . . . unless the express language leads to an irrational result.” In re

Tyler Self-Storage Unit Permits, 2011 VT 66, ¶ 6, 190 Vt. 132, 27 A.3d 1071 (quotation omitted).

If there is no plain meaning apparent, the Court attempts to discern the intent from other sources.

In re Stowe Club Highlands, 164 Vt. 272, 280, 668 A.2d 1271, 1277 (1995).

        ¶ 21.   Here, the Thetford Zoning Bylaws neither expressly permit nor prohibit

“therapeutic community residences.” Table 2.1 of the Thetford Zoning Bylaws contains a list of


    3
        Neighbors encourage this Court to apply the “actual use” test, which we use to assess Act
250 jurisdiction, rather than tools of statutory construction to determine whether the Project
conforms to the Thetford Zoning Bylaws as a “health care facility.” Act 250 analysis and
municipal zoning interpretation serve different purposes—Act 250 considers actual use of the land
rather than the overall purpose of a development scheme to ensure accountable land development,
while zoning ordinances are enacted to provide for development that is consistent with a town or
municipal plan. See In re S-S Corp./Rooney Hous., Dev., 2006 VT 8, ¶ 12, 179 Vt. 302, 896 A.2d
67 (“Act 250 was enacted ‘to protect and conserve the lands and the environment of the state and
to ensure that these lands and environment are devoted to uses which are not detrimental to the
public welfare and interests.’ ”). As such, Act 250 cases are inherently use-based. In re BHL
Corp., 161 Vt. 487, 490, 641 A.2d 771, 773 (1994) (“[T]he proper starting point for determining
Act 250 jurisdiction is the actual use of the land, not necessarily the overall purpose of a
development scheme.”). Here, we address the issue of interpreting a zoning ordinance, which this
Court has consistently analyzed under traditional methods of statutory construction. See Wagner
& Guay, 2016 VT 96, ¶ 11 (declining to construe permit conditions based “under the same
principles as private contracts” because “permit conditions are construed according to normal rules
of statutory construction”). Thus, the actual use test is inapplicable.

                                                  10
permitted uses by district. While “therapeutic community residence” is not listed as a permitted

or conditional use in any district, Table 2.1 includes “health care facility” as an allowed conditional

use in the Town’s Rural Residential area. Thus, if Confluence’s therapeutic community residence

is a “health care facility,” then it may be allowed as a conditional use and we need not investigate

further. Because the Bylaws do not define the term “health care facility,” we are tasked with

determining its meaning.

       ¶ 22.   We begin our examination of the Bylaws’ language by looking to the zoning

district’s purpose. See In re Tyler Self-Storage Unit Permits, 2011 VT 66, ¶ 13 (discussing the

importance of reviewing purpose of underlying zoning district when construing zoning ordinance

language). The Bylaws state that the purpose of Thetford’s Rural Residential district is:

                [T]o maintain an area of low average density that is compatible
               with clusters of high-density, remaining primarily a district of open
               space, farms, residences and woodlands, with scattered commercial
               uses that are either home-based or dependent on natural resources.
               This area is characterized by development that has [p]articular
               sensitivity to agriculture and natural resources[, and] [m]inimal
               sprawl . . . .

       ¶ 23.   There is some development that by its nature would necessarily be incompatible

with the stated purpose of the Rural Residential district. However, a therapeutic residential facility

is not, simply because it is therapeutic and residential, in conflict with the stated purpose of the

Rural Residential area—to safeguard natural resources and ensure minimal development. It is

entirely possible for a therapeutic residential facility to be located within the Rural Residential

district without disrupting the district’s stated purpose. Considering the purpose of the Rural

Residential district does not lead us to the conclusion that a therapeutic community residence

cannot be a health care facility.

       ¶ 24.   Neighbors argue that the Project is a “therapeutic community residence,” and,

consequently, cannot be a “health care facility.” However, simply because a particular use, or an

aspect of a use, is not expressly listed as permitted in the Bylaws does not mean that use is

                                                  11
prohibited. See In re LaBerge Moto-Cross Track, 2011 VT 1, ¶ 14 (finding restrictive clause

expressly prohibiting specific use was not dispositive in determining whether use was permittable

due to “breadth of novel land-development possibilities a municipal body may face”). Moreover,

there is no reason to conclude that the Project’s use as a “therapeutic community residence” and

its use as a “health care facility” are mutually exclusive; a “therapeutic community residence” can

be a subcategory of “health care facility.”4 The Project provides professional mental-health

counseling and treatment through on-site, inpatient programs—services commonly associated with

“health care facilities.” Therefore, the purpose and plain language of the Thetford Zoning Bylaws

provide support for the contention that Confluence’s Project is a “health care facility” and allowed

as a conditional use.

       ¶ 25.   This Court may also look to sources outside the Bylaws when interpreting a zoning

ordinance. In re Stowe Club Highlands, 164 Vt. at 280, 668 A.2d at 1277; see also Pease v.

Windsor Dev. & Review Bd., 2011 VT 103, ¶ 17, 190 Vt. 639, 35 A.3d 1019 (looking to dictionary

definitions to support statutory interpretation). Here, Confluence's Project comports with common

definitions of “health care facility,” Vermont statutory provisions employing that term, DAIL

licensing regulations, caselaw, and the Thetford Town Plan—all of which are nonbinding, but

persuasive, in our analysis.

       ¶ 26.   “Health care facility” includes: “the prevention, treatment, and management of

illness and the preservation of well-being through services offered by the medical and allied health

professions,” Health care American Heritage Dictionary of the English Language,

https://ahdictionary.com/word/search.html?q=health+care [https://perma.cc/VG4B-QLUJ], and

“efforts made to maintain or restore health[,] especially by trained and licensed professionals,”


       4
         See infra ¶ 30 (explaining that DAIL regulations list “therapeutic community residence”
as a subcategory of “health care facility”); ¶ 37 (explaining that conditional-use and site-plan
approval for a “health care facility” under the Bylaws is sufficient to cover collateral residential
uses—additional permitting is unnecessary).
                                                12
Health care Merriam-Webster.com, https://www.merriam-webster.com/dictionary/health%20care

[https://perma.cc/CB9B-TEVB].       While “health care” may be more strictly defined as care

provided by doctors and psychiatrists (e.g., “especially by trained and licensed professionals”;

“services offered by the medical profession”), there is no indication that a “health care facility”

must be construed so narrowly—facilities offering “trained and licensed professionals” are

sufficient.

        ¶ 27.   Confluence’s Project meets this broad definition by providing a space for young

adult males, all of whom must have a diagnosed mental-health condition, to seek therapeutic

attention under clinical supervision. Confluence describes its program as:

                  [A] short-term residential wilderness therapy program designed to
                treat young adult males 18-28 years old. Confluence’s program
                combines clinical therapeutic services with adventure-based
                wilderness therapy and agrarian living to help clients address mental
                health diagnosis and emotional, behavioral, and relational
                challenges . . . . [C]lients will participate in individual and group
                therapy sessions, counseling and peer support all supervised by a
                licensed mental health professional . . . . The entire client
                experience while at Confluence is designed to work together as part
                of the therapeutic treatment.

(emphases added). As such, the Project fits comfortably within the scope of “health care facility”

outlined above.

        ¶ 28.   While not binding, statutory language may aid us in defining “health care facility.”

See Sec’y, Vt. Agency of Nat. Res. v. Hardy Family Enter., 163 Vt. 476, 483-84, 660 A.2d 309

(1995) (looking to Vermont statute regulating outdoor advertising for definition of the word

“sign”). Title 18, Chapter 221, which governs health care administration in Vermont, defines

“health care facility” as follows: “[A]ll institutions, whether public or private, proprietary or

nonprofit, which offer diagnosis, treatment, inpatient, or ambulatory care to two or more unrelated

persons, and the buildings in which those services are offered.” 18 V.S.A. § 9402 (emphases

added). Title 18, Section 9432(8) similarly defines “health care facility”:


                                                 13
                 “Health care facility” means all persons or institutions, including
               mobile facilities, whether public or private, proprietary or not for
               profit, which offer diagnosis, treatment, inpatient, or ambulatory
               care to two or more unrelated persons, and the buildings in which
               those services are offered. The term . . . shall include but is not
               limited to:

                (A)    hospitals, including general hospitals, mental hospitals,
               chronic disease facilities, birthing centers, maternity hospitals, and
               psychiatric facilities including any hospital conducted, maintained,
               or operated by the state of Vermont, or its subdivisions, or a duly
               authorized agent thereof;

                (B) nursing homes, health maintenance organizations, home
               health agencies, outpatient diagnostic or therapy programs, kidney
               disease treatment centers, mental health agencies or centers,
               diagnostic imaging facilities, independent diagnostic laboratories,
               cardiac catheterization laboratories, radiation therapy facilities, or
               any inpatient or ambulatory surgical, diagnostic, or treatment center.

18 V.S.A. § 9432(8) (emphases added). The statute specifically defines “health care facility” to

include inpatient facilities. Thus, a health care facility that provides treatment to people who stay

on the property, such as Confluence’s Project, is encompassed within the definition. Various state

agency regulations contain the same definition. See Green Mountain Care Board Regulations 80-

003, Code of Vt. Rules § 80-280-003, https://www.lexisnexis.com/hottopics/codeofvtrules/; Dept.

of Financial Regulations, Division of Health Care Administration 21-020, Code of Vt. Rules § 21-

040-020-3, https://www.lexisnexis.com/hottopics/codeofvtrules/; Dept. for Children and Families

130-710,          Code          of         Vt.         Rules          §         13-170-710-7101.3,

https://www.lexisnexis.com/hottopics/codeofvtrules/.

       ¶ 29.   Confluence’s Project aligns with these statutory definitions. The Project involves

the provision of mental-health treatment to two or more unrelated persons to help patients address

mental-health diagnoses, as well as emotional, behavioral, and relational challenges. Confluence

will provide mental-health care to patients through individual and group therapy sessions with

licensed mental-health professionals, combined with adventure-based wilderness therapy and

communal agrarian living, that are clinically designed to work together as part of a therapeutic

                                                 14
treatment. Therefore, Vermont statutory definitions support the conclusion that the Project is a

“health care facility.”

        ¶ 30.   The fact that DAIL, which is statutorily responsible for licensing and regulating

“long-term care facilities in which medical, nursing, or other care is rendered,” is licensing

Confluence’s Project reinforces the argument that the Project is a “health care facility.” 33 V.S.A.

§ 7101; see also 33 V.S.A. § 504(a) (directing DAIL to administer “[a]ll of the duties,

responsibilities, and authority of the Division of Licensing and Protection to . . . nursing

homes . . . residential care homes, hospitals, and home health services granted under the authority

of chapter 71 of this title and any other provision of law”). While definitions provided by DAIL

are nonbinding on this Court, they further support the conclusion that the Project is a “health care

facility.”   Certain DAIL facilities are specifically defined to include licensed therapeutic

community residences. See 33 V.S.A. § 7102(2). Under these provisions, “facility” means a

“therapeutic community residence licensed or required to be licensed pursuant to the provisions of

this chapter.” Id. Therapeutic community residences are defined as: “place[s], however named,

excluding hospitals as defined by statute, which provide[], for profit or otherwise, transitional

individualized treatment of three or more residents with major life adjustment problems, such as

alcoholism, drug abuse, psychiatric disability, or delinquency.” Id. § 7102(11). DAIL’s website

lists “health care facilities” that DAIL licenses and certifies. Vt. Dep’t of Disabilities, Aging &

Indep. Living: Div. of Licensing & Prot., http://dlp.vermont.gov/ [https://perma.cc/Z358-4XMC].

“Therapeutic community residence” is one type of facility included in this list. Vt. Dep’t of

Disabilities, Aging & Indep. Living: Div. of Licensing & Prot., Facility Lists,

http://dlp.vermont.gov/survey-cert/facility-lists [https://perma.cc/TH49-9KZK].       Thus, under

DAIL’s licensing authority, Confluence’s therapeutic community residence would be recognized

as subcategory of “health care facility” “in which medical, nursing, or other care is rendered”—

the two uses are not mutually exclusive as neighbors contend.

                                                15
       ¶ 31.   The Court has not defined “health care facility” in the context of interpreting a

zoning ordinance. However, two tax exemption cases, Fletcher Farm, Inc. v. Town of Cavendish,

137 Vt. 582, 409 A.2d 569 (1979), and Kingsland Bay School, Inc. v. Town of Middlebury, 153
Vt. 201, 569 A2d 496 (1999), have considered whether therapeutic community residences were

facilities used for “health purposes.” Again, while not dispositive, these cases aid our analysis

here. In Fletcher Farm Inc. v. Town of Cavendish, we determined that a licensed therapeutic

community residence, which included “group therapy, work, recreation, family-style meals and

other related programs,” established that the property was being used for health purposes, and was

therefore not exempt from real property tax under 32 V.S.A. § 3832(7). 137 Vt. at 582, 409 A.2d

at 569. The Fletcher Farm, Inc. program included an inpatient component. Id. Alternately, in

Kingsland Bay School, Inc. v. Town of Middlebury, property that was used to provide group

housing and instruction for adolescents with life adjustment challenges, but was not licensed as a

therapeutic community residence and offered no treatment or counseling on the property, qualified

for tax exemption due to the lack of on-property treatment. 153 Vt. at 206, 569 A.2d at 499. The

Court distinguished Kingsland Bay School, Inc. from Fletcher Farm, Inc. on the basis that, while

Fletcher Farm offered inpatient, on-site treatment, “any special physical or mental problems that

afflicted Kingsland residents are treated by outside providers; even counseling sessions take place

outside the group home.” Id. These two cases demonstrate that on-site, inpatient treatment is an

important factor in determining whether a therapeutic community residence is a facility used for

“health purposes.” Similar to the Fletcher Farm, Inc. program, Confluence provides on-site,

inpatient treatment; thus, the Project comports with use for “health purposes” under this Court’s

caselaw.

       ¶ 32.   Neighbors further argue that Confluence’s Project is impermissible because the

Town Plan suggests that extended care facilities should be allowed in Village Residential and



                                                16
Community Business zones, but not in Rural Residential areas. This Court has addressed the role

of a town plan in interpreting zoning regulations:

                 [T]he [town] plan is merely an overall guide to community
               development. It is a general guideline to the legislative body for its
               consideration of the municipality’s land use program and of the
               community’s needs and desires. Often stated in broad, general terms
               it is abstract and advisory. Zoning bylaws, on the other hand, are
               specific and regulatory. Zoning is properly conceived of as the
               partial implementation of a plan of broader scope. It must reflect
               the plan, but it need not be controlled by it. Although the plan may
               recommend many desirable approaches to municipal development,
               only those provisions incorporated in the bylaws are legally
               enforceable.

Kalakowski, 137 Vt. at 225-26, 401 A.2d at 910 (citation omitted). The town plan serves as a

guide to outline community development; however, the plan cannot impose mandatory standards

on community actors—that is the purview of the zoning bylaws.

       ¶ 33.   Here, the Town Plan offers guidance on development of the Rural Residential

district in its recommended policies, but these recommendations are not mandatory unless these

policies were expressly implemented through the Zoning Bylaws. The Town Plan suggests:

                 Consider adding specific ordinances: . . . Residential institutions,
               such as homes for the aged, rest homes, extended care facilities,
               convalescent homes, elderly housing projects and similar types of
               living accommodations should be permitted as conditional uses,
               rather than permitted uses, close to community facilities and
               services in the village residential and community business zones.

This language is aspirational and not binding on this Court. The language, “consider adding

specific ordinances,” indicates that this section of the Town Plan was not intended to function as

a regulatory requirement without adoption into the Zoning Bylaws, but rather as mere thoughts

regarding possible future zoning ordinance amendments. Without such adoptions, aspirational

language in the Town Plan is not regulatory. See In re Champlain Oil Co. Conditional Use

Application, 2014 VT 19, ¶ 5, 196 Vt. 29, 93 A.3d 139 (finding word “should” provides guidance,

but does not establish regulatory standards in town plan). The Town Bylaws recognize this


                                                17
principle internally by stating: “Recommended policies are actions that, when enacted, will

achieve an objective.” (emphasis added). As such, language in the Town Plan is not binding.

       ¶ 34.   Additionally, the language in the Town Plan does not expressly refer to health care

facilities. Even if the Town Plan evidences an intent that “homes for the aged, rest homes,

extended care facilities, convalescent homes, elderly housing projects, and similar types of group

living accommodations” should only be allowed close to Village Residential and Community

Business zones, these facilities serve a different purpose than Confluence’s Project because they

provide long-term care, rather than short-term transitional treatment.5 The Project may still be

deemed a “health care facility,” which is expressly permitted in Rural Residential areas with a

conditional-use permit under the enacted Bylaws, while the aforementioned examples are not.

Therefore, even using the Town Plan to lend persuasive authority to our interpretation, there is no

reason to narrowly construe the Town Plan to exclude the Project.

       ¶ 35.   In addition to their “actual use” argument, which we have rejected, neighbors

contend that, even if the Project is used to some degree as a “health care facility,” the Project is

primarily residential, and those residential aspects should be considered—if not dispositive—in

determining whether Confluence’s Project is allowed in Thetford’s Rural Residential area. Under



       5
            The examples listed in the Town Plan’s “Recommended Policies” are distinguishable
from the Project due to the intended duration and purpose of the patient’s stay. These examples,
such as convalescent homes and extended care facilities, provide long-term care where residents
reside for the purpose of receiving daily care, which need not be for purposes of treatment of a
medical condition, without intent to leave. Residents could remain at the facility indefinitely, as
if it were permanent home. In contrast, Confluence’s therapeutic community residence anticipates
a regimen of professional treatment with a set termination date after eight or twelve weeks.
DAIL’s definition of therapeutic community residence, which explains that such facilities are
“transitional” rather than long-term or permanent, further supports this distinction. The Town Plan
is concerned with large numbers of people being housed for an open-ended period in the Rural
Residential area, yet the Bylaws allow “health care facilities” in the Rural Residential district.
These two competing visions can be reconciled by permitting short-term inpatient treatment at
“health care facilities” in the Rural Residential area, while relegating long-term care facilities,
which may only be providing assistance with activities of daily living, to the more populated
Village Residential and Community Business zones.
                                                18
neighbors’ logic, the Project’s primary use is residential, trumping its secondary use as a “health

care facility,” and must undergo the permitting process accordingly. We remain unpersuaded.

       ¶ 36.    Neighbors argue that the impacts of the Project, rather than the definition of the

term “health care facility,” establish that the Project’s primary use is residential and ought to be

prohibited.    The impacts that neighbors are concerned with—including human waste, food

handling, wastewater, and water supply—are primarily controlled by environmental regulations

administered by the Agency of Natural Resources and/or DAIL as opposed to local zoning

restrictions. Additionally, Confluence’s entire proposal underwent a full conditional-use and site-

plan review by the DRB to ensure, among other things, that the use would not result in undue

adverse effects. The Project’s impacts were fully reviewed under the same procedures that applied

whether the Project was proposed as a health care facility or any other conditionally allowed use.

The DRB determined that the Project complied with, and would not have an undue adverse impact

under, the applicable criteria. This process is more rigorous than the review required for residential

uses in the Rural Residential district. Therefore, to the extent that neighbors are concerned that an

additional permit is required for residential use, the conditional-use and site-plan approval will

satisfy these concerns.

       ¶ 37.    Neighbors further assert that each of a project’s uses must be allowed within the

project’s zoning district. 24 V.S.A. § 4414(3)(A); id. § 4473; In re Wesco, Inc., 2006 VT 52, ¶¶ 7-

8, 10, 180 Vt. 520, 904 A.2d 1145; Fleury v. Town of Essex Zoning Bd. of Adjustment, 141 Vt.
411, 416, 449 A.2d 958, 960-61 (1982). However, while Confluence’s potential uses—therapeutic

community residence, recreation, and health care facility—must be allowed under the zoning

regulations or Bylaws, the Project does not require conditional-use and site-plan approval for every

use. Where one use is a component of another allowed use, additional permitting via conditional-

use and site-plan review is not necessary. For example, in In re Howard Center Renovation Permit,

this Court determined that counseling therapies provided by a clinic are part of a patient’s overall

                                                 19
treatment plan, and therefore the owners of an approved medical office were not required to attain

additional site-plan and conditional-use review for the provision of counseling services. 2014 VT
60, ¶ 11. The Court found that the substance abuse clinic “[did] not constitute a ‘social services’

establishment—instead of or even in addition to a ‘medical office’—merely because treatment

include[d] a counseling component.” Id. Similarly, here the Project’s inpatient treatment program

is not a residential use “instead of or even in addition to” a “health care facility” merely because

residing on-site while receiving therapy is a component of the patient’s overall treatment plan.

Therefore, the residential use does not require separate permitting above and beyond the Project’s

conditional-use and site-plan approval as a “health care facility,” further affirming that the Project

may be used simultaneously as both a “health care facility” and therapeutic community residence.

        ¶ 38.   Finally, neighbors claim that the Project impermissibly reestablishes the

“therapeutic retreats, conferences, and events” previously hosted on-site by the Church, which

neighbors assert were nonconforming uses. Confluence concedes that it cannot reestablish the

nonconforming uses previously exercised by the Church. Confluence seeks conditional-use and

site-plan approval for the Project, without reliance on prior nonconforming uses. Because we

agree this Project is a conditionally approved “health care facility” in its own right, we need not

consider this argument.

        ¶ 39.   In conclusion, the absence of a definition for “health care facility” in the Thetford

zoning ordinance—the catalyst for this dispute—does not render the term ambiguous or

inapplicable to Confluence’s Project. While any ambiguity in the zoning ordinance must be

resolved in favor of allowing the Project,6 here we need not rely on the resolution of continuing


    6
       “[B]ecause zoning ordinances ‘are in derogation of private property rights,’ they must be
construed narrowly in favor of the property owner.” In re Lathrop Ltd. P’ship., 2015 VT 49, ¶ 29
(quoting In re Champlain Oil Co., 2014 VT 19, ¶ 2, 196 Vt. 29, 934 A.3d 139). Thus, if the term
“health care facility” is ambiguous, we must err on the side of a broader interpretation, including
the scope of a therapeutic community residence. This practice ensures that this Court avoids
“legislat[ing] in the guise of construction” by inserting a restriction in a zoning ordinance that was
                                                  20
ambiguity to decide this case. To the contrary, the purpose and plain language of the Thetford

Zoning Bylaws, as well as the sources discussed above, demonstrate ample support that

Confluence’s Project is a “health care facility.” Therefore, applying our own statutory

interpretation to the evidence, we affirm the Environmental Division’s determination that

Confluence’s therapeutic community residence is a “health care facility” under the Thetford

Zoning Bylaws and, as such, is an allowed conditional use in Thetford’s Rural Residential area.

       Affirmed.

                                               FOR THE COURT:



                                               Associate Justice




not included by the legislative or municipal body. Murphy Moto Sales, Inc. v. First Nat’l Bank of
St. Johnsbury, 122 Vt. 121, 123, 165 A.2d 341, 342 (1960). Evidence of an intent to exclude a
therapeutic community residence would have to be direct and specific within the Bylaws. See In
re Willowell Found. Conditional Use Certificate of Occupancy, 2016 VT 12, ¶ 19 (“[O]ur
precedent requires clear restrictions on land use.”). No evidence, much less, specific evidence, of
such intent exists. Here, we must resolve any ambiguity in favor of the landowner, and affirm the
permissibility of Confluence’s Project under the Bylaws’ language.

                                                21